--------------------------------------------------------------------------------

Exhibit 10.1

 
Bristol-Myers Squibb


March 2, 2017


Dr. Thomas J. Lynch, Jr.
[Address omitted]


Dear Tom,


On behalf of Dr. Giovanni Caforio, Chief Executive Officer, I am pleased to
extend our offer to you to join Bristol-Myers Squibb as an employee. This is an
exciting time for our Company. We are a recognized leader in our industry with a
clear mission to discover, develop and deliver innovative medicines that help
patients prevail over serious diseases. We look forward to you joining us and
being part of a culture that thrives on the passion and collaboration of
diverse, talented and valued colleagues across the globe.


Position and Location: Your position will be Executive Vice President and Chief
Scientific Officer. I trust that in your conversations with us you have
developed a good understanding of the responsibilities and obligations of the
role. The position will be located in our New York Office.


Grade and Salary: Your salary grade will be level E13. Your base salary will be
$1,000,000 per year and will be paid bi-weekly $38,462. The Bristol-Myers Squibb
salary program provides for regular salary reviews.


Annual Bonus Plan:  You will also be a participant in the Bristol-Myers Squibb
Annual Bonus Plan. Your annual bonus target is 120% of base salary.  During your
initial year of employment, your bonus opportunity will be prorated based on
your start date.  During the course of our discussions, you were provided with
detailed information explaining our annual bonus program.


Long-Term Incentive Program:  You will be eligible to participate in the
Company’s Long-Term Incentive Program and receive annual equity grants, of which
60% will be in performance share units and 40% in market share units (restricted
stock units that are tied to the performance of the Company’s stock price). Your
annual long-term incentive guideline target will be 270% of base salary to which
an individual performance factor may be applied each year. Annual long-term
incentive guidelines are reviewed periodically and may change at the sole
discretion of the Company.  During the course of our discussions, you were
provided with detailed information explaining the Long-Term Incentive Program.


Sign-on Bonus:  You will receive a sign-on bonus of $1,400,000 (taxable income):
$700,000 is to be paid not later than 30 days from your start date and $700,000
to be paid on December 30, 2017. Each payment is contingent upon your continued
employment and satisfactory performance through the payment date. Should you
voluntarily leave Bristol-Myers Squibb or are terminated for cause within 12
months of a payment, you will be required to repay that payment to the Company
(net after taxes).  With respect to this cash sign-on bonus, if your employment
is terminated by BMS without “Cause”, or you voluntarily terminate for “Good
Reason”, as each such term is defined in the Change in Control (CIC) Agreement,
annexed hereto,  whether or not such termination is associated with a Change In
Control and/or qualifies as a “Qualifying Termination” within the meaning of the
CIC Agreement, BMS or any successor thereto shall be obligated to pay you the
balance of the unpaid portion of such sign-on bonus within 30 days following
such termination.


Restricted Stock Units: Upon joining Bristol-Myers Squibb, you will receive
restricted stock units (the “RSU Grant”) under the Bristol-Myers Squibb Stock
Award and Incentive Plan (“Current Plan”) valued at $1,400,000. The number of
restricted stock units you receive will be determined based on the average of
the Company’s closing stock price on the Grant Date and the nine consecutive
trading days immediately preceding the Grant Date, and will be communicated to
you after your start date. The “Grant Date” is defined as the first business day
of the month following your start date (or on your start date if it falls on the
first business day of the month). Contingent on your continued employment with
the Company, these units will vest 25% per year over four years following the
Grant Date. The RSU Grant is subject to the terms and conditions of the Current
Plan and the restricted stock unit agreement setting forth the RSU Grant.
 
1

--------------------------------------------------------------------------------



Legal Fees:   BMS has agreed to reimburse you up to a maximum of $25,000 for
legal fees associated with the negotiations of the terms and conditions of this
offer of employment.


Other:  With respect to indemnification, directors and officers insurance,
expense reimbursement/executive travel, you shall be subject to the same
policies and programs as are generally applicable to our other Named Executive
Officers.


Relocation Policy:  You will be eligible for relocation benefits in accordance
with the applicable BMS Relocation Policy previously shared with you.


Vacation: You are eligible for up to 4 weeks of vacation per calendar year, with
the opportunity to earn additional weeks of vacation based on years of service.
Vacation time is earned at a rate of 10% of the annual allotment for each full
calendar month worked. An employee will be considered to have worked a full
calendar month if s/he works at least 50% of his/her regular work schedule
during that calendar month. Each year Bristol-Myers Squibb celebrates
approximately 13 paid holidays. Of these, nine are usually fixed holidays,
representing important days of national significance, such as New Year’s
Day, President’s Day, and Thanksgiving Day. Each year, Bristol-Myers Squibb will
issue its holiday schedule for the following calendar year. The remaining four
days are optional holidays.  As a new hire, your optional holidays will be
pro-rated based on your start date.


Change in Control / Severance: You will be eligible to participate in the
Bristol-Myers Squibb Senior Executive Severance Plan.  You are also a party to
the Change-In-Control Agreement attached hereto.


Employee Benefits Program:  We are a Company focused on engaging, empowering and
enriching our people. Upon joining Bristol-Myers Squibb you will be eligible for
a wide range of compelling and competitive employee benefits that offer
choice, flexibility and opportunities to save for the future. Shortly, under
separate cover, you will be provided with information about the health, life
insurance, and retirement savings benefits available through Bristol-Myers
Squibb and the resources that will enable you to begin making your benefit
choices. If you receive this information prior to joining the Company, you may
make your health and insurance benefits selections before your employment
begins, however, your elections will be pending until your actual start date.
Otherwise, you will have 31 days from your start date or date you receive your
benefit materials in which to enroll in your health and life insurance benefits
(see next page). Additionally, under separate cover, you will be provided with
information regarding the Bristol-Myers Squibb Company Savings and Investment
Program (the 401 (k) Savings Plan). Savings Plan enrollment materials will be
sent to you from Fidelity as soon as administratively feasible following your
employment date and will provide information about the plan and online tools
that are available to you.


Be sure to carefully review the plan information that describes eligibility
requirements for each of the plans and the applicable enrollment timeframes. The
following chart provides an overview of the types of benefit plans offered
provided you meet the eligibility requirements and some general information
about the types of enrollment decisions required*:


Employee Benefits
Enrollment Details
Eligibility
·      Medical Plans**
·      Dental Plans**
·      Vision Plan**
·      Legal Services Plan **
·      Employee Life Insurance**
·      Dependent Life Insurance
·      Health Care and Dependent Care Flexible Spending Accounts
·      Health Savings Account (available with enrollment in the high deductible
Consumer Choice Health Plan option).
More information about benefits, enrollment, and how to make your benefit
choices through [                     ] will be sent to your home address.
 
For more information about health care benefits, go to:
[                                ]
(no password needed)
 
If you have questions, call Benefits Services at [                ].
Employees who are regularly scheduled to work for BMS are eligible to
participate.

 
2

--------------------------------------------------------------------------------

·     Savings and Investment Program (the 401(k) Savings Plan)
Enrollment is available through Fidelity as soon as administratively possible
following your first week of employment.
 
To enroll online, go to:
[                          ]
 
To speak with a representative, call the Fidelity Investments Service Center for
Bristol-Myers Squibb at [                          ].
To be eligible for the Savings Plan you must be scheduled to work at least 1,000
per year.
·      Short-Term and Long-Term Disability Plans
·      Business Travel Accident Plan
·      Business Travel Medical Insurance
Enrollment is automatic for all eligible employees and is effective as of the
first day of active employment.
Employees who are regularly scheduled to work for BMS are eligible.



*          The description in the above chart is intended to give you general
information regarding the benefits that may be offered. The official plan
documents and benefits materials to be distributed regarding each specific plan
will control with respect to eligibility to participate in each plan and the
time frames required for enrollment. The company reserves the right, in its sole
discretion, to amend, modify or eliminate any benefit described herein or
otherwise at any time.


**          If you are an eligible employee who does not enroll within 31 days
of your start date or receipt of plan materials, whichever is later, you will be
provided with default benefit coverage for medical coverage for yourself only,
employee life insurance of 1x base pay and no dental, vision or legal services
coverage.


Benefits Services is a resource that can address and/or guide you to the answers
for certain benefit questions. To reach a Benefits Services representative, call
[                 ].


Pre-Placement Requirements: This offer of employment is contingent upon your
satisfactory completion of the following:



•
A drug screening analysis which must have a negative result. A refusal to submit
to a drug screening test will result in the withdrawal of the offer of
employment.



Employment At-Will: At all times during your employment with BMS, you will be an
employee at-will, you acknowledge and agree that you are employed at-will,  and
you and BMS are free to terminate the employment relationship at any time with
or without cause and with or without notice.


Employment offer conditioned on acceptance of Agreements:  In exchange for this
offer of employment, the benefits outlined in this offer letter, your
eligibility to participate in the BMS Annual Bonus Plan (for non- field sales
personnel) or incentive compensation plans (for field sales personnel) and as a
condition of your employment, you will be required to execute two Agreements,
the Employee Confidential Information and Noncompetition Agreement, and Mutual
Arbitration Agreement located on the Onboarding Portal. Please review these
agreements carefully and sign these documents prior to your first day of work.
They must be returned along with your signed offer letter on your first day of
employment as instructed below. Although your signature on the Agreements is
required, if you begin employment with the Company without signing the
Agreements, you will be deemed to have accepted the terms of both Agreements and
this offer letter.


BMS Employee Confidential Information and Noncompetition Agreement: The
Agreement contains restrictive covenants, including non-compete and
non-solicitation provisions, as well as provisions that protect BMS patents,
inventions, and confidential information. We also want you to understand that
Bristol-Myers Squibb will expect you not to use confidential or proprietary
information from present or former employers in your role at Bristol-Myers
Squibb Company.


Mutual Arbitration Agreement:   This Agreement requires both BMS and you to
agree to bring any employment-related disputes in arbitration rather than in
court, and provides that no claims covered by the Agreement may be brought as a
class action, collective action, or representative action in court or in
arbitration.
 
3

--------------------------------------------------------------------------------

 
As a condition of employment at BMS you will be asked to confirm in writing that
you will not disclose to BMS any confidential information in the nature of trade
secrets belonging to others. Consistent with this agreement, you are expected to
leave behind all of your former employer’s confidential information, including
external drives or other storage media (personal or otherwise) and to honor your
confidentiality obligations at all times while employed at BMS.


We look forward to you joining Bristol-Myers Squibb and hope you’ll find this
offer satisfactory in every respect. Your anticipated start date will be March
16, 2017.   Please bring a signed copy of this offer letter and Employee
Confidential Information, Noncompetition Agreement and Mutual Arbitration
Agreement on your first day. If you have any questions, please do not hesitate
to call me.


Sincerely,


/s/ Ann Powell Judge


Ann Powell Judge
Chief Human Resource Officer

 
I accept this offer with the terms and conditions as outlined in this letter:


/s/ Thomas J. Lynch
 
3/3/2017
Thomas J. Lynch
 
Date


4

--------------------------------------------------------------------------------